190 Mich. App. 1 (1991)
475 N.W.2d 362
PEOPLE
v.
CLINE
Docket No. 128945.
Michigan Court of Appeals.
Decided June 18, 1991, at 9:00 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, G. Michael Hocking, Prosecuting Attorney, and William M. Worden, Assistant Prosecuting Attorney, for the people.
Scodeller, DeLuca & Schober (by Henry W. Schober), for the defendant.
*2 Before: SAWYER, P.J., and MARILYN KELLY and NEFF, JJ.
PER CURIAM.
Defendant pled guilty of two counts of delivery of less than fifty grams of cocaine. MCL 333.7401(2)(a)(iv); MSA 14.15(7401)(2) (a)(iv). Defendant was sentenced for the convictions to two consecutive terms of five to twenty years in prison. Defendant now appeals and we affirm.
Defendant's sole argument on appeal is that the trial court erred in imposing consecutive sentences rather than concurrent sentences. MCL 333.7401(3); MSA 14.15(7401)(3) provides that any term of imprisonment imposed under subsection 2(a) shall be imposed to run consecutively with any term of imprisonment imposed for the commission of "another felony." Defendant argues that that provision is inapplicable to the case at bar because the violations, which were committed on two consecutive days, were charged in the same information and were pled to simultaneously at a single plea proceeding. We disagree. The first delivery constituted a felony and the second delivery constituted another felony. Consequently, the trial court was authorized to impose consecutive sentences under the statute.
Affirmed.